 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAFONZO R. TURNER,                                 No. 2:17-cv-1869-EFB P
12                        Plaintiff,
13            v.                                         ORDER
14    S. BYER,
15                        Defendant.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He filed this action in September of 2017. ECF No. 1. On December 12, 2019,

19   the court appointed counsel Alexander Nowinski in the limited role of aggregating plaintiff’s

20   medical records so that the court could determine whether further appointment of counsel was

21   necessary. ECF No. 41. The court set an initial deadline of sixty days for submission of the

22   medical records. Id. On February 14, 2020, Mr. Nowinski requested an additional thirty days to

23   submit the records. ECF No. 47. That request is GRANTED. The records shall be submitted

24   within thirty days from the date of service of this order.

25          So Ordered.

26   DATED: February 18, 2020.

27

28
